Citation Nr: 9931915	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-11 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Lincoln, Nebraska


THE ISSUE

Whether an initial rating in excess of 10 percent for 
dysthymia is warranted.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1988 to April 
1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
by the Lincoln, Nebraska RO, which granted service connection 
for dysthymia, secondary to a service-connected low back 
disorder, and assigned an evaluation of 10 percent.

By a January 1995 decision, the RO granted service connection 
for a residual scar and a low back disorder and denied 
service connection for  headaches, hearing loss, and right 
ankle sprain.  In December 1997, the RO increased the rating 
for the veteran's back disability to 20 percent and denied 
service connection for erectile dysfunction.

The veteran submitted a March 1998 letter in which he claimed 
service connection for headaches and total disability based 
upon individual unemployability due to service connected 
disabilities (TDIU).  The RO annotated his letter "headaches 
prev[iously] denied."  The veteran's attorney in March 1998 
submitted a letter in which he claimed that the RO had 
continued the 20 percent evaluation for the veteran's back, a 
10 percent rating for dysthymia and a non compensable rating 
for the scar.  He further noted that the RO had continued to 
deny service connection for erectile dysfunction, headaches, 
bilateral hearing loss, and right ankle condition.  The 
representative asserted that the veteran wished to appeal the 
decision in its entirety.  Because service connection for 
headaches, bilateral hearing loss, and right ankle condition 
were not appealed in a timely manner as to the January 1995 
rating decision, the representative's letter is viewed as a 
claim to reopen these issues.  Accordingly these three issues 
and the veteran's claim for a total rating (TDIU) are 
referred to the RO for appropriate action.

The representative's letter also serves as a timely notice of 
disagreement with the December 1997 rating decision that 
denied service connection for erectile dysfunction and 
increased the rating of the veteran's service connected low 
back disability from 10 to 20 percent.  The representative 
has also requested a statement of the case.   These issues 
will be addressed in the REMAND portion of this decision.

FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
the equitable adjudication of the veteran's claim.

2.  The veteran's dysthymia does not cause occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) and is 
not shown to be manifested by such symptoms as anxiety, 
suspiciousness, panic attacks , chronic sleep impairment or 
mild memory loss.

3.  A question of such medical complexity or controversy has 
not been submitted to warrant submission to an independent 
medical expert outside the VA framework for a medical 
opinion.

4.  The veteran's dysthymia does not present an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation higher than 10 
percent for dysthymia have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.130 Diagnostic Code  (DC) 9433 (1999).

2.  Securing an opinion from an independent medical expert is 
not warranted.  38 U.S.C.A. § 7109 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from April 1988 to April 
1994.  Service medical records do not reflect that he was 
treated for dysthymia while he served on active duty.

The veteran's fiancée submitted a letter dated July 1997 in 
which she indicates that the veteran "seems to be depressed 
all the time.  In fact, he has fewer and fewer good days.  He 
also has lost a lot of his patience with the children."  She 
related his behavior to his back pain and described him as an 
excellent father.

A letter was received in July 1997 from the veteran's 
employer.  The letter described the problems the veteran was 
having with his back.  There was no mention of any problems 
at work as the result of his psychiatric disorder. 

In September 1997 a VA psychiatric examination was conducted.  
The veteran reported mild depression with brief periods of 
irritability that he said began during his period of active 
service, and that he had not received any treatment for 
depression.  He described having back pain , but did not 
report that it interfered with his ability to be employed.  
The veteran appeared for the interview in a timely manner and 
was appropriately dressed and was friendly and cooperative 
throughout the interview.  He was well oriented to time, 
place, and person.  His affect was well modulated.  At times 
he had some mild hesitancy in speaking and did not show a 
markedly depressed affect.  The veteran's fund of general 
information was satisfactory and there were no defects in 
either recent or remote memory.  No underlying psychotic 
process was observed and he denied delusions, hallucinations, 
and any suicidal ideation.  The veteran stated that he had a 
tendency to worry; however, he was not a person who had any 
prominent obsessive-compulsive features.  The examiner felt 
that the veteran's judgment was intact and his insight was 
adequate.  The veteran did not seem to have any disability 
with regard to employment.  The diagnosis was moderate 
dysthymia appearing during service. 

The examiner who evaluated the veteran in September 1997 
submitted a letter dated December 1997 stating that it was 
his opinion, based on the history and the medical chart, that 
the dysthymia was secondary to a back strain.  As a result of 
this letter, the RO service connected the veteran in January 
1998 at a 10 percent evaluation.

Other VA examination reports associated with the claims file 
concerned regarded symptoms and signs not related to the 
veteran's dysthymia and will not be discussed in the factual 
background or analysis.


Analysis

The Board finds that the veteran's claim is well grounded.  
The veteran contends that he is entitled to the assignment of 
a higher evaluation for his dysthymia because the current 10 
percent evaluation does not adequately reflect the severity 
of his symptomatology.

Recently, the U.S. Court of Appeals for Veterans Claims 
(hereinafter "the Court") recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection, and a claim for an 
increased rating of a service-connected condition, noting 
that a claim for an increased rating is a new claim.  The 
Court held that the distinction between an original rating 
and a claim for an increased rating was important in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was in error.  The Court also 
noted that the rule, pertaining to claims for an increased 
rating, from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary importance.") 
is not applicable to the assignment of an initial rating for 
a disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice know as "staged 
ratings".  Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, the veteran is entitled to consideration of his 
claim pursuant to Fenderson.  Accordingly, the issue on 
appeal has been recharacterized as to whether an initial 
rating in excess 10 percent for dysthymia is warranted.

The Board is also satisfied that the record contains all 
relevant evidence necessary for an equitable disposition of 
this appeal.  The Board recognizes that the veteran's 
representative has requested an advisory independent medical 
opinion, and a thorough and contemporaneous examination.  
According to VA regulation, an opinion of an independent 
medical expert may be obtained in cases where the medical 
issue under consideration is of such medical complexity or 
controversy as to justify soliciting an opinion from an 
independent medical expert.  38 C.F.R. §§ 3.328, 20.901.  In 
this case, the Board finds that the issue is neither complex 
nor controversial to justify the solicitation of an opinion 
from an independent medical expert.  In addition, the Board 
finds that the VA psychiatric examination conducted in 
September 1997 provided sufficient findings to provide for 
evaluation of the veteran's claim.  The Board does not find 
that another psychiatric examination is warranted, at this 
time, in order to consider the appropriate initial evaluation 
to be assigned for the veteran's psychiatric disorder.  
Therefore, no further assistance to the veteran is required.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects the 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record and to 
explain the reasons and bases for its conclusions.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's dysthymia is evaluated as 10 percent disabling 
pursuant to 38 U.S.C.A. § 4.130, DC 9433 (1999).  A 10 
percent evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or if symptoms are 
controlled by continuous medication.  A 30 percent evaluation 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where symptomatology causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, DC 9411.

The Board concludes that the veteran's current evaluation of 
10 percent fully contemplates the level of disability due to 
his service-connected dysthymia.  While the VA examiner in 
September 1997 reported the presence of depression, he did 
not report anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, or mild memory loss 
(such as forgetting names, directions, recent events).  In 
fact, he specifically observed that the veteran had no memory 
defects and that he did not show a markedly depressed affect.  
The veteran's judgment, insight, and fund of general 
information were satisfactory.  Decreases in work efficiency 
or periods of inability to perform occupational tasks as the 
result of his psychiatric disorder have also not been 
reflected in the evidence. Based on the interview, the 
examiner diagnosed moderate dysthymia.  He also specifically 
stated that the veteran did not suffer from any disability 
with regard to employment, and the veteran did not report 
such an interference at that time.  In considering the 
criteria for assignment of a higher initial rating, we 
considered the symptoms as reflected in the evidence and 
concluded that they more nearly approximated the criteria for 
the 10 percent rating currently in effect.  Occupation and 
social impairment to support an initial rating higher than 10 
percent has not been demonstrated.  Indeed, both his wife and 
his employer have reported that the veteran was affected by 
back problems, but it was not indicated that his dysthymia 
was productive of occupational and social impairment. 



Although there is no evidence in the claims folder that the 
veteran's fiancée has medical training or expertise, her 
letter dated September 1997 is probative as to her 
observations.  She describes the veteran as an "excellent" 
father, which implied that his home life is not impaired 
because of his dysthymia.  In fact her statement focused more 
on his back pain then any psychiatric problems, indicating 
that he was depressed because of his physical complaints.  In 
any event, as a layperson, she is unqualified to offer a 
medical opinion.

In arriving at the conclusion that the veteran's evaluation 
of 10 percent adequately reflects his symptomatology, the 
Board has considered the propriety of "staged" ratings as 
mandated by the Court in the case of Fenderson.  However, 
there has been no significant difference in the level of 
disability since the assignment of his initial rating.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for an initial 
disability rating higher than 10 percent for dysthymia.


ORDER

An initial evaluation in excess of 10 percent for dysthymia 
is denied.


REMAND

It appears from the record that the veteran has initiated an 
appeal of the RO's January 1997 rating decision, denying 
service connection for erectile dysfunction and the increased 
20 percent evaluation for his back disorder.  In a March 1998 
letter, the his attorney stated, in relevant part, "your 
decision continued a 20 percent evaluation for a back 
condition . . . [and] you continue to deny service connection 
for erectile dysfunction."  The attorney indicated that the 
veteran wished to appeal these disorders.  He also asserted 
that the back disability should be evaluated under Diagnostic 
Code 5293, for intervertebral disc syndrome.

The March 1998 letter serves as a timely notice of 
disagreement requiring the issuance of a statement of the 
case. Thus a Statement of the Case should be issued and the 
veteran should be provided an opportunity to perfect his 
appeal with regard to the aforementioned issue.  Accordingly, 
the case is REMANDED to the RO for the following actions:

The RO should furnish the veteran and his 
representative a Statement of the Case, 
which includes the regulations and 
Diagnostic Codes pertinent to the issue 
of an increased rating for the veteran's 
back disability, currently evaluated at 
20 percent, and for service connection 
for erectile dysfunction.  The veteran 
and his representative should be given 
the required time to respond thereto in 
order to perfect an appeal.  The RO 
should specifically notify the veteran 
that the appeal on any issue remaining 
denied will be returned to the Board 
following the issuance of the statement 
of the case, only if it is perfected by 
the veteran by the filing of a timely 
substantive appeal.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet.App. 369 (1999). Booth 
v. Brown, 8 Vet.App. 109 (1995), Quarles v. Derwinski, 3 
Vet.App. 129, 141 (1992).

The purpose of the REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the claim.  The 
veteran is free to submit any additional evidence he wishes 
to have considered in connection with his current appeal; 
however, he is not obligated to act unless otherwise 
notified.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

